DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prelim. Amdt./Amendment
Receipt is acknowledged of the Preliminary Amendment filed on September 15, 2021.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11030613. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2-13 of the instant application claims a mobile device comprising a first radio frequency identification (RFID) reader operating at a first frequency band of a plurality of frequency bands; at least one memory configured to store an application installed on the mobile device; and a processor configured to: launch the application based on the first RFID reader reading first information stored in a multi-frequency RFID tag using the first frequency band, the application comprising instructions to access an account corresponding to the first information and modify a balance of the account, wherein an action is performed on the account based on a second portion of information stored in the multi-frequency RFID tag read by a second RFID reader operating at a second frequency band of the plurality of frequency bands.  
Claims 1-11 of U.S. Patent No. 11030613 discloses a system for managing an account comprising: a multi-frequency radio frequency identification (RFID) tag configured to operate using a plurality of frequency bands and store information; and a mobile device comprising a first RFID reader operating at a first frequency band of the plurality of frequency bands, a first device configured to: launch an application installed on the mobile device based the mobile device reading a first portion of information stored in the multi-frequency RFID tag using the first frequency band, the application comprising instructions to access an account corresponding to the multi-frequency RFID tag and modify a balance of the account based on interactions with a virtual wallet, wherein an action is performed on the account based on at least a second portion of information stored in the multi-frequency RFID tag read by a second device using a second RFID reader operating at a second frequency band of the plurality of frequency bands.
	Claim 2 of the instant application is corresponded to claim 1 of U.S. Patent No. 11030613.
Claim 3 of the instant application is corresponded to claim 2 of U.S. Patent No. 11030613.
Claim 4 of the instant application is corresponded to claim 3 of U.S. Patent No. 11030613.
Claim 5 of the instant application is corresponded to claim 4 of U.S. Patent No. 11030613.
Claim 6 of the instant application is corresponded to claim 5 of U.S. Patent No. 11030613.
Claim 7 of the instant application is corresponded to claim 6 of U.S. Patent No. 11030613.
Claim 8 of the instant application is corresponded to claim 7 of U.S. Patent No. 11030613.
Claim 9 of the instant application is corresponded to claim 8 of U.S. Patent No. 11030613.
Claim 10 of the instant application is corresponded to claim 9 of U.S. Patent No. 11030613.
Claim 11 of the instant application is corresponded to claim 1 of U.S. Patent No. 11030613.
Claim 12 of the instant application is corresponded to claim 11 of U.S. Patent No. 11030613.
Claim 13 of the instant application is corresponded to claim 10 of U.S. Patent No. 11030613.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG H LEE whose telephone number is (571)272-2401. The examiner can normally be reached 7-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEUNG H LEE/Primary Examiner, Art Unit 2887